Citation Nr: 9909515	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has verified active military service in the 
Marine Corps from June 1949 to June 1950, August 1950 to 
February 1952, and September 1953 to November 1954.  Records 
from the National Personnel Records Center reflect that the 
veteran also had Army and Navy Service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that service connection for tinnitus was 
denied in October 1998.  In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (Absent a Notice of Disagreement, a 
Statement of the Case, and a Substantive Appeal, the Board 
has no authority to proceed to a decision.).  Therefore, the 
only issue before the Board is entitlement to service 
connection for bilateral hearing loss.


REMAND

Without establishing whether the claim for bilateral hearing 
loss is well-grounded at this juncture, the Board notes that 
the Court of Appeals for Veterans' Claims (Court) has held 
that there is some duty to assist a veteran in the completion 
of his application for benefits under 38 U.S.C.A. § 
5103(a)(1998), depending on the particular facts in each 
case.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

As noted earlier, an August 1998 record from the National 
Personnel Records Center reflects that the veteran had Army 
and Navy service.  While the case file does contain evidence 
that records for the veteran's reserve service were requested 
in September 1997, the case file is silent as to the results 
of any search.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990) (The VA has a statutory duty to assist the veteran in 
obtaining military records). 

According to the Decision Review Officer's (DRO) Conference 
Report dated in July 1998, the veteran underwent a physical 
examination at the VA hospital in Vancouver, WA, in 1980 
while assigned to the 104th Division.  The veteran also 
reported that he received periodic audiological examinations 
at Madigan Hospital, Fort Lewis, Washington.  The DRO's 
report also reflects by way of the veteran's statements that 
the examining physician at Madigan Hospital considers the 
hearing loss to be due to service.  

The determination of whether a veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1998), which states that impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998); Hensley v. Brown, 5 Vet. App. 155 
(1993).  The absence of evidence of hearing loss in service 
is not fatal to a claim.  If there is a current hearing loss 
disability for VA purposes, (i.e., satisfying the criteria of 
38 C.F.R. § 3.385), then evidence must be submitted that 
establishes a causal connection between service and the 
current disability.  Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  

A March 1995 audiological examination conducted at Ft. Lewis 
reflects bilateral longstanding sensorineural hearing loss 
and that the hearing loss is consistent with hazardous noise 
history.  

A VA audiological examination completed in March 1997 at the 
VA medical Center in Walla Walla reflects a history of high 
frequency hearing loss, twelve years of noise exposure in the 
marines, that he was exposed to 105's and 155's, and that he 
was also exposed to demolition noises.  The examination 
report further reveals that he was exposed to weapon noises 
and explosions in the army reserves. 

The VA Form 9 dated in April 1998 reflects that the veteran 
was denied re-enlistment twice due to hearing loss and that 
such documentation should be in his military records.  A VA 
Form 21-4138 attached to (2) VA Form 21-4142 (JF) dated in 
August 1997 reflect that the veteran served in the reserves 
until 1985 assigned to the 104th Division, Vancouver 
Barracks, Vancouver, Washington.  The veteran also reported 
that he spent the last 5 or 6 years of his reserve service 
assigned to IRR-ARPCEN, St. Louis, Missouri.  He states he 
separated from military service in October 1990.  

As the veteran has shown how service medical records from his 
reserve service are relevant to the issue on appeal, the 
Board finds that these documents are facially relevant to the 
issue certified on appeal.  In Counts v. Brown, 6 Vet. App. 
473, 476 (1994), the Court held that the VA shall assist a 
claimant in developing the facts pertinent to the claim and 
that this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.103(a) (1998); Godwin v. Derwinski, 1 Vet. App. 
419, 425 (1991) (noting that the "duty to assist is not 
unlimited" and that "the duty to develop pertinent facts 
applies to 'all relevant facts'" (citation omitted) (emphasis 
added)).  

Inasmuch as the veteran's statements have put the VA on 
notice of the existence of additional VA records, these 
records should be obtained prior to the Board's appellate 
review in this case.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992)(the RO and the Board are on constructive notice of all 
documents which are in the custody and control of the VA); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992)(where 
the Board is on notice of the possible existence and 
relevance of certain evidence, a remand to obtain that 
evidence is required).  Therefore, the Board finds that 
further development of the record is required before this 
claim may be adjudicated.

In view of the above, and to accord the veteran every 
consideration with respect to his claim for service 
connection, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the 
veteran and request that he identify 
all physicians or facilities and the 
approximate dates that he received 
treatment for hearing loss before, 
during, and since his active duty 
period, to include military 
reserves.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain copies 
of pertinent treatment records 
identified by the veteran which have 
not been previously secured.  If the 
veteran does not comply with such 
request, the RO is requested to 
document such in the case file.

2.  The RO should request that the 
National Personnel Records Center 
verify all periods of military 
service occurring after November 
1954, noting whether the period(s) 
are active duty for training or 
inactive duty for training and to 
search all sources for additional 
medical records pertaining to those 
periods of service.  If the search 
is negative, the reporting agency 
should so indicate on official 
correspondence.

3.  The RO should obtain the report 
of the physical examination 
conducted at the VAMC in Vancouver, 
WA, in 1980 while the veteran was 
assigned to the 104th Division.  
Additionally, the RO should obtain 
reports of the periodic audiological 
examinations conducted at Madigan 
Hospital, Ft. Lewis, Washington, and 
VA medical center at Walla Walla, 
Washington during 1996 or 1997.  If 
the search is negative, the 
reporting agency should so indicated 
on official correspondence.

4.  Thereafter, the RO should review 
the claims folder to ensure that all 
of the foregoing requested 
development have been completed.  If 
the requested actions have not been 
completed, the RO should implement 
corrective procedures.

5.  After undertaking any 
development deemed essential in 
addition to that specified above, 
the RO should readjudicate the issue 
of entitlement to service connection 
for bilateral hearing loss.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


